UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 3940 Strategic Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30* Date of reporting period: July 1, 2010-June 30, 2011 * Fiscal year end is 5/31 for Emerging Markets Opportunity Fund, Dreyfus Select Managers Large Cap Growth Fund and Dreyfus Select Managers Small Cap Growth Fund * Fiscal year end is 8/31 for Dreyfus Conservative Allocation Fund, Dreyfus Growth Allocation Fund and Dreyfus Moderate Allocation Fund * Fiscal year end is 12/31 for Dreyfus Active MidCap Fund Item 1. Proxy Voting Record Strategic Funds, Inc. DREYFUS GROWTH ALLOCATION FUND The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. DREYFUS ACTIVE MIDCAP FUND ADVANCED MICRO DEVICES, INC. Ticker: AMD Security ID: 007903107 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bruce L. Claflin For For Management 2 Elect Director W. Michael Barnes For For Management 3 Elect Director John E. Caldwell For For Management 4 Elect Director Henry W.K. Chow For For Management 5 Elect Director Craig A. Conway For Against Management 6 Elect Director Nicholas M. Donofrio For Against Management 7 Elect Director H. Paulett Eberhart For Against Management 8 Elect Director Waleed Al Muhairi For For Management 9 Elect Director Robert B. Palmer For For Management 10 Ratify Auditors For For Management 11 Approve Executive Incentive Bonus Plan For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency None One Year Management ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For Against Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For Against Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For Against Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent Against For Management 15 Amend Omnibus Stock Plan For Against Management ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: AUG 03, 2010 Meeting Type: Annual Record Date: JUN
